Judgment unanimously affirmed. Memorandum: Defendant has not met his "high burden of demonstrating that he was deprived of a fair trial by less than meaningful representation” (People v Hobot, 84 NY2d 1021, 1022). Defendant failed to preserve for our review his contentions that County Court’s Allen charge (see, Allen v United States, 164 US 492, 501-502) was unduly coercive (see, People v White, 166 AD2d 910, lv denied 76 NY2d 992) and that the prosecutor’s improper remarks on summation deprived him of a fair trial (see, People v Chaney, 155 AD2d 985). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Monroe County Court, Egan, J.—Burglary, 1st Degree.) Present—Den-man, P. J., Green, Callahan, Doerr and Boehm, JJ.